ORDER

PER CURIAM.
Appellant, Randy Stroud, appeals from his convictions for second-degree murder in violation of section 565.021.1(1) and armed criminal action in violation of section 571.015.1 He challenges the sufficiency of the evidence presented. Having reviewed the briefs of the parties and the record on appeal, we conclude the trial court did not err. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise noted, all statutory refer-enees are to RSMo 2000.